DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 9, and 11-14, drawn to a method of recovering metal.
Group II, claims 15 and 16, drawn to a metal recovered from a substrate.
Group III, claims 17-20, drawn to a method of recovering lead and copper or silver.
Group IV, claims 21 and 22, drawn to a metal recovered from a substrate.
Group V, claims 23 and 24, drawn to a method treating a metal oxide from a substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of recovering a metal from a substrate by contacting the substrate with ammonia to form a metal ammine complex, separating leachate and solids, and recovering a metal, this technical Fonseca US 3,967,957. Fonseca teaches contacting a substrate or source material with ammonia to form a metal ammine complex (col 1 lines 15-20, col 2 line 42, and col 3 line 5), separating leachate and solids (col 4 lines 12-17), and recovering a metal (figure 1 step H metal recovery). 

During a telephone conversation with Annemarie Vicere on 4/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5, 9, and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “where the ammonium hydroxide is at a pH of 9 or above”. Ammonium hydroxide is a chemical, it’s the soluble form of ammonia. It does not make sense to assign a concentration unit to the chemical itself. Concentration or pH of ammonia in a solution is the correct way to indicate an amount. Since the pH is of a chemical and not a solution the claim is indefinite. For the purpose of examination the claim will require adding a solution of ammonium hydroxide with pH of 9 or more. 
Claim 11 requires a desired oxidation potential for step a) and b). There is no value assigned to “desired potential” and it’s not clear from the specification what value should assigned to the claim. Desired is a meaningless term without the result effect. In other words, it’s not clear what is and is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonseca US 3,967,957.
Claims 1 and 5: Fonseca discloses a method of recovering scrap metal from source materials (Abstract and col 1 lines 5-11). Fonseca discloses that the material must include an anion (e.g. sulfur) and that the exemplary process focuses on copper sulfide (col 3 lines 31-40). The claim requires contacting the substrate with an aqueous oxidant to oxidize the sulphide. Fonseca discloses adding an oxidizing agent for this purpose specifically oxygen or air (col 2 lines 39-47 and lines 55-60). Fonseca discloses the oxygen is mixed with the solution this meets the limitation of an aqueous oxidant as the oxygen is dissolved in solution (col 2 lines 39-47 and lines 55-60). Aqueous is just a term for a solvent/solute system where the solvent is water. Fonseca discloses adding ammonium to the source material to form a metal ammine complex (col 1 lines 15-20, col 2 line 42, and col 3 line 5). Ammonia dissolved in water (an aqueous ammonia solution) forms the compound ammonium hydroxide, see also col 10 line 13, col 11 line 7, and col 2 line 68. Fonseca discloses step separation step (C) which is any 
Claim 11: Fonseca discloses the reaction is successful (Examples 1-13). 
Claim 14: Fonseca discloses the ammonium is completely recycled (col 1 line 37). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 3,967,957. 
Claim 9: Fonseca discloses all of the elements of claim 1. Fonseca does not specify the pH of the ammonium solution. 
The pH of the solution added to the source material is simply a concentration. Without an amount of solution there is not a fixed amount of a material added. A person of ordinary skill would understand that the same quantity of ammonia can be added by using a solution with a pH of 9 or 14 by .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 3,967,957 as applied to claim 1 above, further in view of Han US 5,308,381. 
Claims 2 and 4: Fonseca discloses all the limitations of claim 1. Fonseca teaches an oxidizing agent is added in order to oxidize the metal sulphide substrate (Fonseca col 2 lines 39-47 and lines 55-60). Fonseca teaches in addition to copper, silver and gold can be recovered (Fonseca col 2 lines 4-11). Fonseca teaches that the amount of oxygen gas dissolved in the solution is a limiting factor for the reaction (Fonseca table 3 and col 2 lines 50-60). 
Fonseca does not teach using one of the oxidants listed in claim 2 or 4.
Han teaches a similar process to Fonseca and the instant claims. A metal substrate including sulphide is exposed to an oxidant, ammonia, and one or more separation steps occur to recover the metal (Han Abstract and claim 1). Han teaches that using oxygen gas as the oxidant is common as it is the cheapest (Han col 3 lines 23-28). Han teaches oxygen gas alone is insufficient for the best recovery of certain metals, e.g. silver and gold (Han col 3 lines 23-28). Han uses a combination of oxygen, hypochlorite, and cupric ions in order to extract metals in the most efficient manner (Han col 3 lines 23-28). Han also teaches that the oxidant can include any one of manganic ions, ozone, and hydrogen peroxide (Han claim 1). 
. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 3,967,957 as applied to claim 1 above, further in view of Welham US 8,388,729. 
Claims 2-4: Fonseca discloses all the limitations of claim 1. Fonseca teaches an oxidizing agent is added in order to oxidize the metal sulphide substrate (Fonseca col 2 lines 39-47 and lines 55-60). Fonseca teaches in addition to copper, silver and gold can be recovered (Fonseca col 2 lines 4-11). Fonseca teaches that the amount of oxygen gas dissolved in the solution is a limiting factor for the reaction (Fonseca table 3 and col 2 lines 50-60). 
Fonseca does not teach using one of the oxidants listed in claim 2 or 4.
Welham teaches a metal recovery process including exposing a metal substrate to an oxidizer, exposing the substrate to ammonia, separating the solids/liquid, and recovering the metal (Abstract and claim 1). Welham teaches the amount of oxidizing agent in use is dependent on the sulphide concertation in the ore (Welham col 10 lines 57-58 and col 12 lines 2-7). Welham provides several oxidizing agents for this purpose including hypochlorite, hydrogen peroxide, and ferric ions (Welham col 10 lines 1-5). Welham teaches that for the recovery of copper (the preferred embodiment of Fonseca) a complexing agent (ammonia) and one of the preferred oxidizing agents should be used (Welham col 9 line 65-col 10 line 5). Welham teaches that one of advantages of the oxidizing agents is that the recovery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the oxidizing agent added to the solution of Fonseca by adding or replacing with one of the oxidizers taught by Welham for example ferric ions in order to increase the efficiency of copper extraction. Claim 4 is met by ferric ions since the claim only requires the hypochlorite is sodium hypochlorite and not that the aqueous oxidant is sodium hypochlorite.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 3,967,957 as applied to claim 1 above, further in view of McDevitt US 2007/0041883. 
Claims 12 and 13: Fonseca discloses all of the elements of claim 1. Fonseca teaches the substrate or source material can include lead (Fonseca col 2 line 11). Fonseca does not teach adding an alkali metal hydroxide which reacts to form a plumbate (a lead salt made from reaction PbO2 with an alkali metal). 
McDevitt teaches a method of treating electric arc furnace waste to separate metals (including lead) in order to recover them (McDevitt Abstract and [0012]-[0014]). McDevitt teaches that non-soluble lead oxides trapped in a source material can be made soluble by exposure to a caustic solution of alkalis such as NaOH sodium hydroxide (McDevitt [0012]). After or during the exposure to oxygen some of the lead present in the source material will oxidize, so addition of an alkali hydroxide solution would allow for easier separation and extraction as the material is made soluble. McDevitt teaches the lead is subsequently removed and further processed into a purer form (McDevitt [0015]-[0016]). Plumbate is made by exposing any of the lead oxides to caustic alkali metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Fonseca by adding a step of exposing the oxidized source material of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736